Citation Nr: 1243466	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right hip disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to May 1986 and from June 1987 to July 1987 with additional periods of National Guard duty.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and Columbia, South Carolina.  Jurisdiction over this case was ultimately returned to the VARO in Boston, and that office forwarded the appeal to the Board.

In December 2011, the Board denied the claim.  In an August 2012 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to vacate the Board decision and remand the claim to the Board.

Based on the instructions in the Joint Motion, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion found two reasons for vacatur and remand of the Board's December 2011 decision.  First, the parties noted the absence of a hearing transcript or indication of whether a hearing occurred, and instructed the Board to consider and explain whether the Veteran's due process rights were violated by this absence.  The Veteran requested a Travel Board hearing in his August 2004 substantive appeal (VA Form 9).  A July 2011 letter from the RO to the Veteran indicated that a Travel Board hearing was scheduled for August 17, 2011.  As noted by the parties to the Joint Motion, there is no indication in the claims file as to whether the hearing took place.  The Board's review of the Veterans Appeals Control and Locator System (VACOLS), however, reflects that the Veteran failed to appear for the scheduled hearing.  The Board has printed out the relevant VACOLS screen and added it to the claims file.  As the Veteran failed to appear for the scheduled hearing and has not suggested there was good cause for his failure to report, his request for a Travel Board hearing will be considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

The second instruction in the Joint Motion was that the Board address whether VA was required to issue a supplemental statement of the case (SSOC) after it received the report of a May 2007 fee-based VA examination.  The RO had issued a SSOC in January 2007.  The applicable regulations provide that when additional pertinent evidence is received after a SSOC has been issued, the RO must issue a new SSOC, unless the evidence duplicates evidence previously of record or is not relevant to the issue on appeal.  38 C.F.R. §§ 19.31(b)(1); 19.37(a) (2012).  There were SSOCs issued on other matters considered in the December 2011 Board document, but no timely SSOC on this issue appears to have been supplied.  

Given the Board's  discussion of the May 2007 examination in reaching its December 2011 decision, it cannot be said that this evidence was not pertinent or relevant, and it is obviously not duplicative.  Review with possible issuance of a SSOC by the RO is therefore mandated by the regulations, and a remand for the RO to do so is required.

Accordingly, the claim for an initial rating in excess of 10 percent for right hip disability is REMANDED for the following action:

Review the evidence submitted since the last SSOC was issued on this matter, including specifically the May 2007 examination.  To the extent the benefit sought is not granted, issue a SSOC on the issue of entitlement to an initial rating in excess of 10 percent for right hip disability.  The document should be sent to the appellant and his representative, in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


